Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kudo et al. (US Patent Application Publication no. 2016/0108527).
 	With regard to claim 1, Kudo teaches a cell, which has a transparent cover element which is arranged on an upper side of the cell (a window having a high light transmittance, i.e. glass, is formed in the upper surface of the tank 71; paragraph 34; figure 1), an interior which is arranged below the cover element and filled in part with an electrolyte (81; paragraphs 34; 64; figure 2), a semiconductor absorber (31) which is arranged in the electrolyte (81; paragraphs 41-42), one or more counter-electrodes (11; 61; paragraphs 69, 71), which are arranged above the semiconductor absorber in the electrolyte (81) and are electrically connected with a rear electrode (22) arranged on a rear side of the semiconductor absorber (31) remote from the cover element (top surface of the tank; figure 2 shows rear electrode 22 in electrical communication with electrode 61; paragraph 71), one or more membrane shells (63), wherein a counter-
 	With regard to claim 2, the membrane shells (63) of Kudo take the form of membrane tubes surrounding the counter-electrodes (61; figure 6).
 	With regard to claim 3, the cell of Kudo is designed for light-induced water splitting (paragraphs 6; 73).
 	With regard to claim 4, Kudo further teaches wherein a counter-electrode (61) and a membrane shell (63) surrounding the counter- electrodes (61) are respectively arranged below an associated channel space (82; as shown in figure 6; the channel space 82 contains a solution; paragraphs 31, 58-60).
 	With regard to claim 5, Kudo further teaches wherein the channel spaces/recess (131) are arranged over the counter-electrodes (61) and the membrane shells (63) surrounding the counter-electrodes (61), such that incident light passing through the cover element/upper surface of the tank (71) onto the semiconductor absorber (31) is blocked as little as possible (as shown in figures 7-9, 12, 16-17; the reflecting members 91, 101 arranged over the counter electrodes (61) are replaced with wedge-shaped 
 	With regard to claim 6, Kudo discloses wherein a second gas arising at the counter-electrodes (61) may be conducted away via the membrane shells (paragraphs 60, 79, 185).
 	With regard to claim 7, the underside of the cover element/upper surface of the tank (71) of Kudo has at least one region at which the underside of the cover element is in contact with the electrolyte (84; figures 2, 6-9, 12, 16-18), wherein at least one portion of this at least one region forms a stop face for gas bubbles (a wedge-shaped recess 131 is formed inside the upper-surface portion of the first solution tank to collect gas generated; paragraphs 183-185).
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo as applied to claim 7 above, and further in view of Wu et al. (US Patent Application Publication no. 2017/0342577).
With regard to claim 8, Kudo discloses all of the features discussed above but fails to teach wherein the stop faces for gas bubbles are provided at the underside of the cover element with a hydrophilic coating or are modified by means of a hydrophilizing surface treatment.
Wu teaches a photolysis water splitting device (paragraph 4) and recognizes that hydrophilicity of the elements (electrodes and tank surfaces) improves the wettability of the surfaces which enhances the efficiency of hydrogen and oxygen evolution (paragraphs 134, 159-160, 183). It would have been obvious to one having ordinary skill in the art at the time of filing to use a cover element with a hydrophilic coating in the device of Kudo because as taught of Wu, using hydrophilic elements in a photolysis water splitting device improves the wettability of the surfaces which in turn enhances the efficiency of hydrogen/oxygen evolution. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kudo as applied to claim 1 above, and further in view of Nomura et al. (US Patent Application Publication no. 2011/0174610).

- at least one optical element is arranged in or on the cover element which optical element is designed to direct incident light past the at least one channel space to the semiconductor absorber;
- at least one optical element is arranged on or in the cover element which optical element is designed to direct incident light past a channel space arranged respectively there-below to the semiconductor absorber;
- the at least one membrane shell is arranged within the cell in such a way that only part of the membrane shell is arranged within the electrolyte, wherein the electrolyte surface extends through the at least one membrane shell.
Nomura discloses a photo-electrochemical cell for decomposing water by irradiation with light so as to produce hydrogen (abstract), the cell comprising an electrolyte covering only a surface of a first electrode (3), a second electrode (4), and a rib (5) formed to separate a space above the surface of the second electrode and to extend along a flow direction of a gas, i.e. hydrogen, produced on the surface of the second electrode (abstract; paragraphs 10; 17); wherein the oxygen produced at the first electrode moves away from the surface of the electrode by buoyancy to the upper part of the cell to be collected (paragraph 21). One having ordinary skill in the art at the time of filing would have found it obvious to partially fill with electrolyte the photo-electrochemical tank of Kudo because as taught by Nomura, this is well known in the art to be effective for the collection of gases generated without adhering to the surface of .

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kudo et al. (US Patent Application Publication no. 2016/0108527) in view of Nomura et al. (US Patent Application Publication no. 2011/0174610).
With regard to claim 10, Kudo teaches a cell, which has a transparent cover element which is arranged on an upper side of the cell (a window having a high light transmittance, i.e. glass, is formed in the upper surface of the tank 71; paragraph 34; figure 1), an interior which is arranged below the cover element and filled in part with an electrolyte (81; paragraphs 34; 64; figure 2), a semiconductor absorber (31) which is arranged in the electrolyte (81; paragraphs 41-42), one or more counter-electrodes (11; 61; paragraphs 69, 71), which are arranged above the semiconductor absorber in the electrolyte (81) and are electrically connected with a rear electrode (22) arranged on a rear side of the semiconductor absorber (31) remote from the cover element (top surface of the tank; figure 2 shows rear electrode 22 in electrical communication with electrode 61; paragraph 71), one or more membrane shells (63), wherein a counter-electrode (61) extends within each membrane shell (the tube 61 has a plurality of pores 66 filled with an ion exchange membrane; paragraph 65), wherein the electrolyte (81) extends through the at least one membrane shell (63; figures 6-10).
Kudo fails to explicitly teach wherein the at least one membrane shell is arranged within the cell in such a way that only part of the membrane shell is arranged within the electrolyte.

With regard to claim 11, Nomura further teaches wherein the region of the membrane shell/rib (5) arranged above the electrolyte surface is available for conducting away a second gas formed at the counter-electrode (4) extending within the membrane shell/rib (5; abstract; paragraphs 10, 17, 21).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZULMARIAM MENDEZ whose telephone number is (571)272-9805.  The examiner can normally be reached on M-F 8am-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZULMARIAM MENDEZ/Primary Examiner, Art Unit 1794